Citation Nr: 1710451	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  16-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for metatarsalgia and degenerative arthritis of the left great toe.

2.  Entitlement to service connection for chronic ear pain, to include as secondary to service-connected degenerative arthritis of the cervical spine. 

3.  Entitlement to service connection for dizziness, to include as secondary to service-connected degenerative arthritis of the cervical spine. 

4.  Entitlement to service connection for a teeth and gum condition, to include as secondary to service-connected degenerative arthritis of the cervical spine. 

5.  Entitlement to service connection for fibroid tumors.

6.  Entitlement to service connection for warts.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.K.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is associated with the claims file.

During his November 2016 hearing, the Veteran presented testimony regarding the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and entitlement to service connection for a left shoulder disability.  However, in an August 2016 decision, the Board denied the Veteran's claims for those disabilities.  Accordingly, the Board accepts the Veteran's November 2016 testimony as a claim to reopen the issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to service connection for a left shoulder disability.  The Board does not have jurisdiction over these issues; accordingly, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic ear pain, entitlement to service connection for dizziness, entitlement to service connection for a teeth and gum disorder, entitlement to service connection for degenerative disc disease of the lumbar spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have additional disability resulting from a February 19, 2014 surgery and post-surgical care at the VAMC in Tampa, Florida.

2.  The evidence of record does not show that the Veteran has a current diagnosis of fibroid tumors.

3.  The evidence of record does not show that the Veteran has a current diagnosis of warts.

4.  The evidence of record does not show that erectile dysfunction is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of a February 19, 2014 surgery and post-surgical care at the VAMC in Tampa, Florida have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2.  A fibroid tumor disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A wart disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Erectile dysfunction was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2015 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board acknowledges that VA has been unable to obtain VA treatment records from the Lyons VA Medical Center from 1979 through 1997.  In that regard, the Lyons VA Medical Center provided available VA treatment records from 1994, and indicated that it did not have any additional treatment records pertaining to the Veteran.  Accordingly, additional efforts to obtain this evidence would be futile.  Although the record does not contain a formal finding of unavailability or a letter from the RO to the Veteran advising him that these records could not be located, the evidence demonstrates that the Veteran had actual knowledge of this fact, as evidenced from a November 2016 letter to the Veteran from a Member of Congress stating that multiple efforts to obtain VA treatment records from the Lyons Campus from 1979 through 1997 were unsuccessful.  Additionally, during his November 2016 hearing before the Board, the Veteran acknowledged that these records were missing and could not be located.  Accordingly, there is no prejudice to the Veteran in proceeding with the adjudication of his claims.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the RO obtained a VA medical opinion with respect to the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 in September 2015.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file with an accurate review of the facts and provides sufficient explanation and rationale to support the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, the Board finds the September 2015 VA opinion to be adequate.  The Veteran was not provided with VA examinations pertaining to his claims for entitlement to service connection for fibroid tumors, warts, or erectile dysfunction.  However, VA examinations were not required in this case, as there is no competent evidence in the claims file suggesting a diagnosis of fibroid tumors or warts, or a nexus between erectile dysfunction and the Veteran's active duty service.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the November 2016 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  §  1151 Claim

The Veteran contends that he is entitled to compensation for metatarsalgia and degenerative arthritis of the left great toe under the provisions of 38 U.S.C.A. § 1151.  He alleges that he underwent surgery for a callus on the left great toe on February 19, 2014, and that the surgery resulted in chronic pain in the toe following the surgery with swelling and, discoloration, and permanent nerve damage.  

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of a February 19, 2014 surgery and post-surgical care.

A September 2013 VA treatment record reflects that the Veteran complained of a bump that had recently appeared under his left big toe which hurt with walking.  VA treatment records from December 2013 note that the Veteran presented for consultation related to a callus and left foot growth over the prior year.  Physical examination showed a left hallux soft tissue mass measuring 2.0 centimeters (cm.) by 1 cm. and a left foot dorsal papule measuring 1 cm. by 1 cm.  There were no open lesions.  The diagnosis was left foot soft tissue mass left hallux and dorsal foot lesion.  The physician and the Veteran discussed surgery to treat the symptoms, including hallux bone debridement, soft tissue mass removal, and dorsal foot lesion excision.  A February 2014 X-ray of the left foot revealed a small plantar spur and minimal degenerative changes along the interphalangeal joints.

On February 19, 2014, the Veteran underwent excision of a soft tissue mass on the left hallux and a left dorsal foot skin lesion excision with biopsy.  He also went bone debridement of the left hallux bone.  Prior to the surgery, he signed an informed consent.  A pathology report reflects that the excised soft tissue mass was a fibroma of the tendon sheath and the skin lesion was a dermatofibroma without diagnostic abnormalities.  A February 2014 follow-up record reflects that the Veteran was doing well with minimal pain.  He complained of diarrhea due to the antibiotic.  The Veteran was ambulating in a post-operative shoe.  Upon removal, the sutures were intact with no noted gapping or dehiscence.  There was a mild amount of dried blood present with some surrounding edema.  There was no erythema, drainage, active bleeding, or pus.  There were no other gross deformities noted.  A March 2014 follow-up record notes that the Veteran was doing well with no pain or other complaints.  He ambulated with a post-operative shoe.  The incision sites were well approximated with intact sutures and no noted gapping or dehiscence.  There was no erythema, drainage, active bleeding, or pus.  Another March 2014 treatment record reflects that the Veteran was doing well with no pain or other complaints.  Examination of the left foot showed intact sutures, well approximated incision sites, and no gapping or dehiscence.  There was no erythema, drainage, active bleeding, or pus.  

An April 2014 VA treatment record reflects that the Veteran felt a knot on the left foot which "comes up and goes down" at the incision site of the left foot soft tissue mass excision.  He noted that the left big toe was very uncomfortable and that he experienced numbness.  He stated that these symptoms started one week before.  Physical examination of the incision site showed that it remained closed with no gapping or dehiscence.  A pin-sized bump was noted which was consistent with retention of sutures.  There was no erythema, drainage, active bleeding, puss, or asoi.  The diagnoses were sterile suture abscess, left dorsal foot and status post hallux and dorsal foot soft tissue mass excisions.

A May 2014 VA treatment record notes that the Veteran was seen for follow-up following excision of a soft tissue mass of the left hallux.  The Veteran complained of progressive numbness in the left foot with shooting pain down the legs and feet.  He stated that he was unable to feel his left great toe and that he believed that the numbness may be due to back problems.  The diagnosis was left hallux numbness.  In June 2014, a VA physician noted that the Veteran experienced numbness in the left big toe which "could be secondary to L5 radiculopathy."

In September 2014, the Veteran complained of numbness, swelling, and pain in the left big toe.  He reported progressive numbness in the left foot and noted that he experienced shooting pain down his legs and feet.  He stated that the pain and numbness caused trouble walking and that it may have begun after excision of a mass on the left foot.  Physical examination showed the Veteran to have mild antalgic gate.  There was a healed cicatrix on the dorsal left foot and mild swelling in the left hallux.  The protective sensation in the left medial hallux was absent.  Pedal pulses were present.  There were no open lesions or other gross deformities.  A September 2014 electromyography (EMG) showed normal distal latencies and amplitudes on bilateral sural nerve sensory tests and normal distal latencies, amplitudes, and nerve conduction velocity on bilateral tibial and peroneal nerve motor tests.  EMG of selected muscles was within normal limits.  The conclusion was that the study of the bilateral lower extremities was normal with no evidence of peripheral neuropathy, lumbar radiculopathy, or plexopathy.  The diagnosis was left hallux numbness and swelling.

An October 2014 VA podiatry treatment record notes that the Veteran was given arch support insoles for foot pain.  A November 2014 VA treatment record reflects that the Veteran received a left foot hallux corticosteroid and local anesthetic injection.  In November 2014, the Veteran reported left foot big toe pain.  The physical therapist stated that the Veteran presented with antalgic gait secondary to edema and pain of the left big toe.  The Veteran overcompensated by shifting his weight to the outside of the left foot secondary to pain.  The Veteran was instructed to wear proper footwear and to pick up a left great toe shoe insert from prosthetics.  Another November 2014 treatment record notes the Veteran's reports of numbness, swelling, and pain in the left big toe.  Physical examination showed a healed cicatrix to the dorsal left foot and plantar medial hallux left foot with mild swelling in the left hallux and no open lesions.  Protective sensation in the left medial hallux was absent.  There was painful limited range of motion in the left first interphalangeal joint and painful palpation plantarly.  The diagnosis was left hallux pain and numbness.  A November 2014 X-ray of the left foot showed no acute bony process and minimal degenerative changes.

A December 2014 VA treatment record notes the Veteran's reports of severe constant pain.  He stated that the pain was sharp and located in the left toe, and that it started after he underwent surgery in that area.  Neurologic testing was normal.  The diagnosis was diffuse pain in the left toe, left shoulder, hands, and back with no evidence of a neuromuscular disorder or large fiber neuropathy contributing to the pain.  The physician noted that the majority of the pain seemed to be located in areas of prior incisions suggesting small nerve endings disruption.  In January 2015, the Veteran complained of severe left great toe pain, and noted that he was scheduled for left first toe arthrodesis.  

In January 2015, the Veteran underwent a VA examination.  The Veteran reported pain in the left great toe since 2013, which he described as a constant ache.  Physical examination was conducted, which revealed metatarsalgia with tenderness on the left great toe on the plantar surface.  The Veteran reported numbness on the medial side of the left great toe since the February 2014 surgery as well as pain on the plantar surface.  The diagnoses were metatarsalgia and degenerative arthritis.  

An April 2015 VA treatment record notes the Veteran's complaints of chronic left foot big toe pain.  The record states that the Veteran was offered to have the toe amputated, but decided against that option.  He stated that he had been wearing compression stockings without relief, and that he had undergone injections to the hallux without relief.  He described the pain as a "deep electrical pain" which kept him up at night and affected the way he walked.  He reported that he had been told that the pain was probably nerve related.  Physical examination was normal and showed minimal cicatrix to the left medial plantar hallux and slightly decreased left first metatarsophalangeal joint without pain or crepitus.  The diagnosis was left hallux nerve pain, status post left plantar hallux bony exostectomy and left dorsal first metatarsal soft tissue mass excision.

In September 2015, the RO obtained a VA medical opinion.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's metatarsalgia and degenerative arthritis of the left toe was less likely than not caused by or a result of the February 2014 surgery.  The examiner explained that the Veteran had issues with diffuse pain involving not only the left great toe, but other areas of the body as well.  The examiner noted that the VA treatment records suggested a diagnostic impression of myofascial pain and that X-rays taken of the foot after surgery were more characteristic of diffuse arthritis rather than an isolated degenerative arthritis of the left great toe and metatarsalgia as expected from toe surgery.  The examiner concluded that the Veteran's left foot metatarsalgia and degenerative arthritis of the left great toe were not caused by the February 2014 left foot surgery.  The examiner also opined that the metatarsalgia and degenerative arthritis were not the result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel at the February 2014 surgery because there was "no relationship between the surgery and the later problems that the veteran had with his left great toe."  Additionally, the examiner noted that there was no evidence to suggest that the Veteran's metatarsalgia and degenerative arthritis of the left great toe were allowed to progress or were otherwise caused by or a result of the failure to timely diagnose and/or properly treat the claimed disability.  The examiner explained that the Veteran was properly and timely treated for left great toe complaints, and that diagnosis and treatment involved medications, nerve conduction study, and left foot X-ray.

During a November 2016 hearing before the Board, the Veteran testified that he initially presented to VA with complaints of a callus on the left foot which was painful.  He requested removal of the callus.  He noted that the physician informed him that he had an extra bone in his toe which should be removed.  He reported that he developed chronic pain after the surgery, and that he still experienced swelling in the toe more than four months after surgery.  He stated that a physician informed him that he had permanent nerve damage in the toe.  He complained that he was unable to walk on his foot anymore, and required the use of a scooter.  He noted that the toe was still swollen almost three years after surgery and that four podiatrists told him that there was nothing to be done.

The Veteran contends that the VA physician who performed the February 2014 left foot surgery did so negligently, resulting in chronic numbness, pain, and swelling in the left great toe.  However, the medical evidence of record does not support the Veteran's claim, as there is no medical evidence of causation between the February 2014 surgery and the Veteran's current symptoms.  Specifically, the September 2015 VA examiner opined that there was "no relationship between the surgery and the later problems that the veteran had with his left great toe."  The examiner explained that the Veteran had problems with diffuse pain involving not only the left great toe, but other areas of the body as well, that the VA treatment records suggested a diagnostic impression of myofascial pain, and that X-rays taken of the foot after surgery were more characteristic of diffuse arthritis rather than an isolated degenerative arthritis of the left great toe and metatarsalgia as expected from toe surgery.  The September 2015 VA opinion is adequate and well-supported by the evidence in the claims file.  Moreover, the examiner provided supporting explanation and rationale for the conclusions reached. 

There is no medical evidence suggesting that the Veteran has an "additional disability," as defined by VA, as a result of the February 2014 surgery.  The Board acknowledges that the Veteran developed pain, swelling, and numbness after the February 2014 surgery.  However, the initial post-operative treatment records dating from February 2014 through March 2014 reflect that the Veteran was healing well and that he had no pain or other complaints following the surgery.  The first evidence of pain and numbness after the surgery was reported in April 2014, almost two months after surgery.  In May 2014, the Veteran related his left toe numbness to a back problem, and a June 2014 record states that the Veteran's numbness could be secondary to L5 radiculopathy.  Additionally, a September 2014 EMG study was normal with no evidence of peripheral neuropathy, lumbar radiculopathy, or plexopathy.  Ultimately, there is no medical evidence showing that the February 2014 left foot surgery resulted in the Veteran's metatarsalgia or degenerative arthritis of the left great toe.  

As there is no evidence of additional disability associated with the Veteran's February 2014 left foot surgery which may have resulted from VA treatment, compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 

II.  Warts, Fibroid Tumors, and Erectile Dysfunction

The Veteran contends that service connection is warranted for warts, fibroid tumors, and erectile dysfunction.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

During his November 2016 hearing before the Board, the Veteran testified that, during service, he was bitten all over his body by fire ants.  He reported that the bites covered 90 percent of his body surface.  He stated that he went to the medic and was given calamine lotion.  He noted that, when he got home, he noticed that they reappeared all over the groin area, and he sought treatment at a VA facility.  He indicated that the doctor informed him that the symptoms were probably from the ant bites.  He explained that, after service discharge, he went to a civilian doctor and had 57 lumps surgically removed from the groin area.  He noted that, over the years, he has had them on his hands, back, and head.

After a thorough review of the evidence of record, the Board concludes that service connection for fibroid tumors and warts is not warranted.  There is no medical evidence suggesting that the Veteran has a diagnosis of fibroid tumors or warts now, or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Review of the evidence of record does not show any diagnoses of or treatment for fibroid tumors or warts during or proximate to the appeal period.  

Although the Veteran reported treatment for lumps and bumps in his groin area, on his hands, on his head, and on his back, an August 2016 Board decision denied service connection for these symptoms.  The August 2016 Board decision noted that these symptoms were variously diagnosed as seborrheic keratosis, eczema, actinic keratosis, sebaceous hyperplasia, erythematous scaly macular rash, tinea corporis, and erythematous hyperkeratotic lesion.  Based on a November 2014 VA opinion which found that the diagnosed skin disorders were not related to in-service treatment for a groin rash, and based upon the conclusion that the Veteran's lay statements of exposure to asbestos, tear gas, smoke grenades, and fire ants were not credible, service connection was denied.  Accordingly, even though the Veteran has provided lay statements of lumps and bumps, the August 2016 Board decision denied service connection for all diagnosed skin disorders associated with these symptoms.  

As the evidence in the claims file does not reflect separate diagnoses of fibroid tumors or warts, and the Veteran has not reported any additional symptoms separate from those symptoms addressed in the Board's August 2016 decision, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claims for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of fibroid tumors or warts at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claims for entitlement to service connection for fibroid tumors and warts must be denied.

Additionally, service connection is not warranted for erectile dysfunction.  November 2014 and December 2015 VA examinations, as well as VA treatment records from 2016, reflect diagnoses of erectile dysfunction.  Davidson, 581 F.3d at 1316; Degmetich, 104 F.3d at 1333; McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 293-94.

However, the evidence of record does not support service connection for erectile dysfunction.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for erectile dysfunction, and the Veteran has not alleged that he experienced symptoms of erectile dysfunction during service.  Moreover, there is no medical or lay evidence of record suggesting that the Veteran's erectile dysfunction is directly related to service.  In addition, the first medical evidence of a psychiatric disorder was in November 2014, over 34 years after the Veteran's discharge from service.  As there is no evidence suggesting a nexus between the Veteran's current erectile dysfunction and his active duty service, service connection for erectile dysfunction is not warranted.

Because the medical evidence of record does not show a diagnosis of fibroid tumors or warts and does not relate the Veteran's erectile dysfunction to his military service, the preponderance of the evidence is against his claims.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Compensation under 38 U.S.C. § 1151 for additional disability manifested by metatarsalgia and degenerative arthritis of the left great toe as a result of a February 2014 surgery performed at the VAMC in Tampa, Florida is denied.

Entitlement to service connection for fibroid tumors is denied.

Entitlement to service connection for warts is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

I.  Ear Pain, Dizziness, and Teeth and Gum Disorder

During his November 2016 hearing before the Board, the Veteran testified that his symptoms of ear pain, dizziness, and teeth and gum pain have been attributed to a diagnosis of occipital neuropathy.  Review of the claims file reflects a March 2016 provisional diagnosis of right greater occipital neuritis.

During his hearing, the Veteran also alleged that his ear pain, dizziness, and teeth and gum pain were secondary to his service-connected cervical spine disability.  This is a new theory of entitlement which has not yet been developed by the RO.

Because the evidence reflects a possible diagnosis for the Veteran's symptoms, and a new theory of entitlement, the claims are remanded to the RO for consideration and appropriate development.  In that regard, the Veteran should be provided with a VA examination to determine whether he has a current diagnosis of a disability manifested by ear pain, dizziness, and/or teeth and gum pain, and if so, whether that disability is etiologically related to active duty service or to a service-connected cervical spine disability.

II.  Lumbar Spine Disorder

The Veteran's service treatment records reflect treatment for low back pain during service, and the current VA treatment records show a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran has also provided lay statements that he has experienced low back pain continuously since service discharge.  Further, in April 2014, a private physician submitted a letter indicating that the Veteran was treated for back problems in 1995 and 1996, but that his records were no longer available.

The Veteran underwent a VA examination in July 2014 with regard to his low back disorder in July 2014.  The July 2014 VA examiner opined that the Veteran's low back disorder was not related to service based on a lack of chronicity.  However, the VA examiner did not address the pertinent lay statements in the record which state that the Veteran has experienced symptoms of low back pain continuously since service discharge.  This renders the July 2014 VA opinion inadequate.  In December 2015, the Veteran underwent another VA examination.  The December 2015 VA examiner also opined that the Veteran's low back disorder was not related to service, relying on a lack of continuity of symptoms.  However, the December 2015 VA examination report states that the Veteran's claims file was not reviewed in preparing the opinion.  Accordingly, the December 2015 VA opinion is also inadequate.

Given the in-service evidence of low back pain, the current diagnoses of degenerative arthritis, and the Veteran's lay statements that he has experienced low back pain continuously since active service, and the fact that the July 2014 and December 2015 VA opinions are inadequate, a new VA opinion is necessary to determine the etiology of the Veteran's low back disorder.


III.  TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection remanded herein.  Accordingly, it is not for appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is for consideration following completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether the Veteran has a valid diagnosis of any disability manifested by ear pain, dizziness, or teeth and gum pain, to include whether these claimed disabilities are symptoms of occipital neuritis.  Thereafter, provide an opinion as to the nature and etiology of any disability found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence, and a discussion of each, the examiner must provide the following opinions:

*Does the Veteran have a current diagnosis of a disability manifested by ear pain, dizziness, or teeth and gum pain?

*Are the Veteran's symptoms of ear pain, dizziness, and/or teeth and gum pain manifestations of occipital neuritis?

* Is it at least as likely as not (50 percent probability or greater) that any diagnosed disability manifested by ear pain, dizziness, and/or teeth and gum pain, to include occipital neuritis, are related to the Veteran's active duty service?

*Is it at least as likely as not (50 percent probability or greater) that any diagnosed disability manifested by ear pain, dizziness, and/or teeth and gum pain, to include occipital neuritis, were caused or aggravated by the Veteran's service-connected cervical spine disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In providing the requested opinions, the examiner must consider the Veteran's lay statements and testimony, and for purposes of this examination, should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA examination to determine the etiology of his lumbar spine disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  After reviewing the evidence of record, to include the Veteran's statements and testimony, the service treatment records, and the post-service medical evidence, and after conducting a thorough examination, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lumbar spine disability was caused or incurred by the Veteran's active duty service.  In the opinion provided, the examiner should specifically address the Veteran's lay statements that he has experienced symptoms of a low back disorder continuously since service, as well as the private physician's April 2014 statement that he treated the Veteran for back problems in 1995 and 1996.

For purposes of the examination only, the examiner should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  When the above development has been completed, readjudicate issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning those issues to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


